Case 8:19-cv-01947-JLS-DFM Document 32 Filed 06/11/20 Page 1 of 17 Page ID #:1931




   1

   2

   3

   4

   5

   6

   7

   8                            UNITED STATES DISTRICT COURT
   9                          CENTRAL DISTRICT OF CALIFORNIA
  10
         SCOTTSDALE INDEMNITY
  11     COMPANY, an Ohio corporation,              Case No. 8:19-cv-01947-JLS-DFM
  12                    Plaintiff,
                                                     XXXXXX
                                                     [Proposed] STIPULATED
  13                                                 PROTECTIVE ORDER
                  v.
  14
         SUN COAST GENERAL
  15     INSURANCE AGENCY, INC., a
         California corporation,
  16

  17                    Defendant.
  18

  19         1.        PURPOSES AND LIMITATIONS
  20         Discovery in this action is likely to involve production of confidential,
  21   proprietary or private information for which special protection from public disclosure
  22   and from use for any purpose other than prosecuting this litigation may be warranted.
  23   Accordingly, the parties hereby stipulate to and petition the Court to enter the
  24   following Stipulated Protective Order. The parties acknowledge that this Order does
  25   not confer blanket protections on all disclosures or responses to discovery and that
  26   the protection it affords from public disclosure and use extends only to the limited
  27   information or items that are entitled to confidential treatment under the applicable
  28   legal principles.
                                                  1
                                     STIPULATED PROTECTIVE ORDER
Case 8:19-cv-01947-JLS-DFM Document 32 Filed 06/11/20 Page 2 of 17 Page ID #:1932




   1         2.     GOOD CAUSE STATEMENT
   2         This action is likely to involve documentation and information relating to
   3   confidential and proprietary business practices or commercial information, including
   4   but not limited to confidential and proprietary reserve information, underwriting
   5   information and financial information, for which special protection from public
   6   disclosure and from use for any purpose other than prosecution of this action is
   7   warranted. Such confidential and proprietary materials and information may be
   8   otherwise unavailable to the public, or may be privileged or otherwise protected from
   9   disclosure under state or federal statutes, court rules, case decisions or common law.
  10

  11         Accordingly, to expedite the flow of information, to facilitate the prompt
  12   resolution of disputes over confidentiality of discovery materials, to adequately
  13   protect information the parties are entitled to keep confidential, to ensure that the
  14   parties are permitted reasonable necessary uses of such material in preparation for and
  15   in the conduct of trial, to address their handling at the end of the litigation, and serve
  16   the ends of justice, a protective order for such information is justified in this matter.
  17   It is the intent of the parties that information will not be designated as confidential for
  18   tactical reasons and that nothing be so designated without a good faith belief that it
  19   has been maintained in a confidential, non-public manner, and there is good cause
  20   why it should not be part of the public record of this case.
  21

  22         3.     ACKNOWLEDGMENT OF UNDER SEAL FILING PROCEDURE

  23           The parties further acknowledge, as set forth in Section 14.3, below, that this

  24   Stipulated Protective Order does not entitle them to file confidential information

  25   under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed and

  26   the standards that will be applied when a party seeks permission from the court to file

  27   material under seal. There is a strong presumption that the public has a right of access

  28   to judicial proceedings and records in civil cases. In connection with non-dispositive
                                                    2
                                  STIPULATED PROTECTIVE ORDER
Case 8:19-cv-01947-JLS-DFM Document 32 Filed 06/11/20 Page 3 of 17 Page ID #:1933




   1   motions, good cause must be shown to support a filing under seal. See Kamakana v.
   2   City and County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen.
   3   Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony
   4   Electrics, Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective
   5   orders require good cause showing), and a specific showing of good cause or
   6   compelling reasons with proper evidentiary support and legal justification, must be
   7   made with respect to Protected Material that a party seeks to file under seal. The
   8   parties’ mere designation of Disclosure or Discovery Material as CONFIDENTIAL
   9   does not – without the submission of competent evidence by declaration, establishing
  10   that the material sought to be filed under seal qualifies as confidential, privileged, or
  11   otherwise protectable – constitute good cause.
  12

  13         Further, if a party requests sealing related to a dispositive motion or trial, then
  14   compelling reasons, not only good cause, for the sealing must be shown, and the relief
  15   sought shall be narrowly tailored to serve the specific interest to be protected. See
  16   Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir. 2010). For each item
  17   or type of information, document, or thing sought to be filed or introduced under seal
  18   in connection with a dispositive motion or trial, the party seeking protection must
  19   articulate compelling reasons, supported by specific facts and legal justification, for
  20   the requested sealing order. Again, competent evidence supporting the application to
  21   file documents under seal must be provided by declaration.
  22

  23         Any document that is not confidential, privileged, or otherwise protectable in

  24   its entirety will not be filed under seal if the confidential portions can be redacted. If

  25   documents can be redacted, then a redacted version for public viewing, omitting only

  26   the confidential, privileged, or otherwise protectable portions of the document, shall

  27   be filed. Any application that seeks to file documents under seal in their entirety

  28   should include an explanation of why redaction is not feasible.
                                                   3
                                 STIPULATED PROTECTIVE ORDER
Case 8:19-cv-01947-JLS-DFM Document 32 Filed 06/11/20 Page 4 of 17 Page ID #:1934




   1         4.     DEFINITIONS
   2         4.1    Action: the above-captioned action pending in the United States District
   3   Court for the Central District of California and styled as Scottsdale Indemnity
   4   Company v. Sun Coast General Insurance Agency, Inc., Case No. 8:19-cv-01947-
   5   JLS-DFM.
   6

   7         4.2    Challenging Party: a Party or Non-Party that challenges the designation
   8   of information or items under this Order.
   9

  10         4.3    “CONFIDENTIAL” Information or Items: information (regardless of
  11   how it is generated, stored or maintained) or tangible things that qualify for protection
  12   under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
  13   Cause Statement.
  14

  15         4.4    Counsel: Outside Counsel of Record and House Counsel (as well as their
  16   support staff).
  17

  18         4.5    Designating Party: a Party or Non-Party that designates information or
  19   items that it produces in disclosures or in responses to discovery as
  20   “CONFIDENTIAL.”
  21

  22         4.6    Disclosure or Discovery Material: all items or information, regardless of
  23   the medium or manner in which it is generated, stored, or maintained (including,
  24   among other things, testimony, transcripts, and tangible things), that are produced or
  25   generated in disclosures or responses to discovery in this matter.
  26

  27         4.7    Expert: a person with specialized knowledge or experience in a matter

  28   pertinent to the litigation who has been retained by a Party or its counsel to serve as
                                                   4
                                 STIPULATED PROTECTIVE ORDER
Case 8:19-cv-01947-JLS-DFM Document 32 Filed 06/11/20 Page 5 of 17 Page ID #:1935




   1   an expert witness or as a consultant in this Action.
   2

   3         4.8    House Counsel: attorneys who are employees of a party to this Action.
   4   House Counsel does not include Outside Counsel of Record or any other outside
   5   counsel.
   6

   7         4.9    Non-Party: any natural person, partnership, corporation, association or
   8   other legal entity not named as a Party to this action.
   9

  10         4.10 Outside Counsel of Record: attorneys who are not employees of a party
  11   to this Action but are retained to represent or advise a party to this Action and have
  12   appeared in this Action on behalf of that party or are affiliated with a law firm that
  13   has appeared on behalf of that party, and includes support staff.
  14

  15         4.11 Party: any party to this Action, including all of its officers, directors,
  16   employees, consultants, retained experts, and Outside Counsel of Record (and their
  17   support staffs).
  18

  19         4.12 Producing Party: a Party or Non-Party that produces Disclosure or
  20   Discovery Material in this Action.
  21

  22         4.13 Professional Vendors: persons or entities that provide litigation support
  23   services (e.g., photocopying, videotaping, translating, preparing exhibits or
  24   demonstrations, and organizing, storing, or retrieving data in any form or medium)
  25   and their employees and subcontractors.
  26

  27         4.14 Protected Material: any Disclosure or Discovery Material that is

  28   designated as “CONFIDENTIAL.”
                                                  5
                                 STIPULATED PROTECTIVE ORDER
Case 8:19-cv-01947-JLS-DFM Document 32 Filed 06/11/20 Page 6 of 17 Page ID #:1936




   1         4.15 Receiving Party: a Party that receives Disclosure or Discovery Material
   2   from a Producing Party.
   3

   4         5.     SCOPE
   5         The protections conferred by this Stipulation and Order cover not only
   6   Protected Material (as defined above), but also (1) any information copied or extracted
   7   from Protected Material; (2) all copies, excerpts, summaries, or compilations of
   8   Protected Material; and (3) any testimony, conversations, or presentations by Parties
   9   or their Counsel that might reveal Protected Material.
  10

  11         Any use of Protected Material at trial shall be governed by the orders of the
  12   trial judge. This Order does not govern the use of Protected Material at trial.
  13

  14         6.     DURATION
  15         Once a case proceeds to trial, information that was designated as
  16   CONFIDENTIAL or maintained pursuant to this protective order used or introduced
  17   as an exhibit at trial becomes public and will be presumptively available to all
  18   members of the public, including the press, unless compelling reasons supported by
  19   specific factual findings to proceed otherwise are made to the trial judge in advance
  20   of the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause”
  21   showing for sealing documents produced in discovery from “compelling reasons”
  22   standard when merits-related documents are part of court record). Accordingly, the
  23   terms of this protective order do not extend beyond the commencement of the trial.
  24

  25         7.     DESIGNATING PROTECTED MATERIAL

  26         7.1    Exercise of Restraint and Care in Designating Material for Protection.

  27   Each Party or Non-Party that designates information or items for protection under this

  28   Order must take care to limit any such designation to specific material that qualifies
                                                  6
                                 STIPULATED PROTECTIVE ORDER
Case 8:19-cv-01947-JLS-DFM Document 32 Filed 06/11/20 Page 7 of 17 Page ID #:1937




   1   under the appropriate standards. The Designating Party must designate for protection
   2   only those parts of material, documents, items or oral or written communications that
   3   qualify so that other portions of the material, documents, items or communications
   4   for which protection is not warranted are not swept unjustifiably within the ambit of
   5   this Order.
   6

   7         Mass, indiscriminate or routinized designations are prohibited. Designations
   8   that are shown to be clearly unjustified or that have been made for an improper
   9   purpose (e.g., to unnecessarily encumber the case development process or to impose
  10   unnecessary expenses and burdens on other parties) may expose the Designating Party
  11   to sanctions.
  12

  13         If it comes to a Designating Party’s attention that information or items that it
  14   designated for protection do not qualify for protection, that Designating Party must
  15   promptly notify all other Parties that it is withdrawing the inapplicable designation.
  16

  17         7.2       Manner and Timing of Designations. Except as otherwise provided in
  18   this Order, or as otherwise stipulated or ordered, Disclosure or Discovery Material
  19   that qualifies for protection under this Order must be clearly so designated before the
  20   material is disclosed or produced. Designation in conformity with this Order requires:
  21

  22               (a) for information in documentary form (e.g., paper or electronic

  23   documents, but excluding transcripts of depositions or other pretrial or trial

  24   proceedings), that the Producing Party affix at a minimum, the legend

  25   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that

  26   contains protected material. If only a portion of the material on a page qualifies for

  27   protection, the Producing Party also must clearly identify the protected portion(s)

  28   (e.g., by making appropriate markings in the margins).
                                                  7
                                  STIPULATED PROTECTIVE ORDER
Case 8:19-cv-01947-JLS-DFM Document 32 Filed 06/11/20 Page 8 of 17 Page ID #:1938




   1         A Party or Non-Party that makes original documents available for inspection
   2   need not designate them for protection until after the inspecting Party has indicated
   3   which documents it would like copied and produced. During the inspection and before
   4   the designation, all of the material made available for inspection shall be deemed
   5   “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
   6   copied and produced, the Producing Party must determine which documents, or
   7   portions thereof, qualify for protection under this Order. Then, before producing the
   8   specified documents, the Producing Party must affix the “CONFIDENTIAL legend”
   9   to each page that contains Protected Material. If only a portion of the material on a
  10   page qualifies for protection, the Producing Party also must clearly identify the
  11   protected portion(s) (e.g., by making appropriate markings in the margins).
  12

  13               (b) for testimony given in depositions, either that the Designating Party
  14   identifies the Disclosure or Discovery Material on the record, before the close of the
  15   deposition all protected testimony, or within two (2) business days of receipt of the
  16   deposition transcript, whichever is later. During the first two (2) business days after
  17   receipt of the deposition transcript, the deposition transcript shall be deemed
  18   “CONFIDENTIAL.”
  19
  20               (c) for information produced in some form other than documentary and for
  21   any other tangible items, that the Producing Party affix in a prominent place on the
  22   exterior of the container or containers in which the information is stored the legend
  23   “CONFIDENTIAL.” If only a portion or portions of the information warrants
  24   protection, the Producing Party, to the extent practicable, shall identify the protected
  25   portion(s).
  26

  27         7.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent

  28   failure to designate qualified information or items does not, standing alone, waive the
                                                  8
                                  STIPULATED PROTECTIVE ORDER
Case 8:19-cv-01947-JLS-DFM Document 32 Filed 06/11/20 Page 9 of 17 Page ID #:1939




   1   Designating Party’s right to secure protection under this Order for such material.
   2   Upon timely correction of a designation, the Receiving Party must make reasonable
   3   efforts to assure that the material is treated in accordance with the provisions of this
   4   Order.
   5

   6         8.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
   7         8.1    Timing of Challenges. Any Party or Non-Party may challenge a
   8   designation of confidentiality at any time that is consistent with the Court’s
   9   Scheduling Order.
  10

  11         8.2    Meet and Confer. The Challenging Party shall initiate the dispute
  12   resolution process under Local Rule 37.1 et seq.
  13

  14         8.3    Joint Stipulation. Any challenge submitted to the Court shall be via a
  15   joint stipulation pursuant to Local Rule 37-2.
  16

  17         8.4    The burden of persuasion in any such challenge proceeding shall be on
  18   the Designating Party. Frivolous challenges, and those made for an improper purpose
  19   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
  20   expose the Challenging Party to sanctions. Unless the Designating Party has waived
  21   or withdrawn the confidentiality designation, all parties shall continue to afford the
  22   material in question the level of protection to which it is entitled under the Producing
  23   Party’s designation until the Court rules on the challenge.
  24

  25         9.     ACCESS TO AND USE OF PROTECTED MATERIAL

  26         9.1    Basic Principles. A Receiving Party may use Protected Material that is

  27   disclosed or produced by another Party or by a Non-Party in connection with this

  28   Action only for prosecuting, defending or attempting to settle this Action. Such
                                                  9
                                 STIPULATED PROTECTIVE ORDER
Case 8:19-cv-01947-JLS-DFM Document 32 Filed 06/11/20 Page 10 of 17 Page ID #:1940




   1   Protected Material may be disclosed only to the categories of persons and under the
   2   conditions described in this Order. When the Action has been terminated, a Receiving
   3   Party must comply with the provisions of section 15 below (FINAL DISPOSITION).
   4

   5         Protected Material must be stored and maintained by a Receiving Party at a
   6   location and in a secure manner that ensures that access is limited to the persons
   7   authorized under this Order.
   8

   9         9.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
  10   otherwise ordered by the court or permitted in writing by the Designating Party, a
  11   Receiving      Party    may     disclose    any     information   or   item   designated
  12   “CONFIDENTIAL” only to:
  13

  14               (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
  15   as employees of said Outside Counsel of Record to whom it is reasonably necessary
  16   to disclose the information for this Action;
  17

  18               (b) the officers, directors, and employees (including House Counsel) of the
  19   Receiving Party to whom disclosure is reasonably necessary for this Action;
  20

  21               (c) Experts (as defined in this Order) of the Receiving Party to whom
  22   disclosure is reasonably necessary for this Action and who have signed the
  23   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  24

  25               (d) the court and its personnel;

  26

  27               (e) court reporters and their staff;
                                                   .....
  28
                                                      10
                                   STIPULATED PROTECTIVE ORDER
Case 8:19-cv-01947-JLS-DFM Document 32 Filed 06/11/20 Page 11 of 17 Page ID #:1941




   1               (f) professional jury or trial consultants, mock jurors, and Professional
   2   Vendors to whom disclosure is reasonably necessary for this Action and who have
   3   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   4

   5               (g) the author or recipient of a document containing the information or a
   6   custodian or other person who otherwise possessed or knew the information;
   7

   8               (h) during their depositions, witnesses, and attorneys for witnesses, in the
   9   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
  10   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
  11   not be permitted to keep any confidential information unless they sign the
  12   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
  13   agreed by the Designating Party or ordered by the court. Pages of transcribed
  14   deposition testimony or exhibits to depositions that reveal Protected Material may be
  15   separately bound by the court reporter and may not be disclosed to anyone except as
  16   permitted under this Stipulated Protective Order;
  17

  18               (i) any mediator or settlement officer, and their supporting personnel,
  19   mutually agreed upon by any of the parties engaged in settlement discussions;
  20

  21               (j) the Receiving Party’s auditors, insurers, reinsurers, insurance

  22   representatives, and regulators of the Parties to whom disclosure is reasonably

  23   necessary for this Action; and

  24

  25               (k) any other person as to whom the Producing Party agrees in writing.

  26

  27         10.      PROTECTED         MATERIAL        SUBPOENAED          OR     ORDERED

  28                  PRODUCED IN OTHER LITIGATION
                                                   11
                                  STIPULATED PROTECTIVE ORDER
Case 8:19-cv-01947-JLS-DFM Document 32 Filed 06/11/20 Page 12 of 17 Page ID #:1942




   1         If a Party is served with a subpoena or a court order issued in other litigation
   2   that compels disclosure of any information or items designated in this Action as
   3   “CONFIDENTIAL,” that Party must:
   4

   5               (a) promptly notify in writing the Designating Party. Such notification shall
   6   include a copy of the subpoena or court order;
   7

   8               (b) promptly notify in writing the party who caused the subpoena or order
   9   to issue in the other litigation that some or all of the material covered by the subpoena
  10   or order is subject to this Protective Order. Such notification shall include a copy of
  11   this Stipulated Protective Order; and
  12

  13               (c) cooperate with respect to all reasonable procedures sought to be pursued
  14   by the Designating Party whose Protected Material may be affected.
  15

  16         If the Designating Party timely seeks a protective order, the Party served with
  17   the subpoena or court order shall not produce any information designated in this action
  18   as “CONFIDENTIAL” before a determination by the court from which the subpoena
  19   or order issued, unless the Party has obtained the Designating Party’s permission. The
  20   Designating Party shall bear the burden and expense of seeking protection in that court
  21   of its confidential material and nothing in these provisions should be construed as
  22   authorizing or encouraging a Receiving Party in this Action to disobey a lawful
  23   directive from another court.
  24

  25         11.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE

  26                  PRODUCED IN THIS LITIGATION

  27               (a) The terms of this Order are applicable to information produced by a Non-

  28   Party in this Action and designated as “CONFIDENTIAL.” Such information
                                                   12
                                  STIPULATED PROTECTIVE ORDER
Case 8:19-cv-01947-JLS-DFM Document 32 Filed 06/11/20 Page 13 of 17 Page ID #:1943




   1   produced by Non-Parties in connection with this litigation is protected by the
   2   remedies and relief provided by this Order. Nothing in these provisions should be
   3   construed as prohibiting a Non-Party from seeking additional protections.
   4

   5             (b) In the event that a Party is required, by a valid discovery request, to
   6   produce a Non-Party’s confidential information in its possession, and the Party is
   7   subject to an agreement with the Non-Party not to produce the Non-Party’s
   8   confidential information, then the Party shall:
   9

  10                (1) promptly notify in writing the Requesting Party and the Non-Party
  11   that some or all of the information requested is subject to a confidentiality agreement
  12   with a Non-Party;
  13

  14                (2) promptly provide the Non-Party with a copy of the Stipulated
  15   Protective Order in this Action, the relevant discovery request(s), and a reasonably
  16   specific description of the information requested; and
  17

  18                (3) make the information requested available for inspection by the Non-
  19   Party, if requested.
  20

  21             (c) If the Non-Party fails to seek a protective order from this court within 14

  22   days of receiving the notice and accompanying information, the Receiving Party may

  23   produce the Non-Party’s confidential information responsive to the discovery request.

  24   If the Non-Party timely seeks a protective order, the Receiving Party shall not produce

  25   any information in its possession or control that is subject to the confidentiality

  26   agreement with the Non-Party before a determination by the court. Absent a court

  27   order to the contrary, the Non-Party shall bear the burden and expense of seeking

  28   protection in this court of its Protected Material.
                                                  13
                                 STIPULATED PROTECTIVE ORDER
Case 8:19-cv-01947-JLS-DFM Document 32 Filed 06/11/20 Page 14 of 17 Page ID #:1944




   1         12.       UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
   2         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
   3   Protected Material to any person or in any circumstance not authorized under this
   4   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
   5   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
   6   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
   7   persons to whom unauthorized disclosures were made of all the terms of this Order,
   8   and (d) request such person or persons to execute the “Acknowledgment and
   9   Agreement to Be Bound” that is attached hereto as Exhibit A.
  10

  11         13.       INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
  12                   PROTECTED MATERIAL
  13         When a Producing Party gives notice to Receiving Parties that certain
  14   inadvertently produced material is subject to a claim of privilege or other protection,
  15   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
  16   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
  17   may be established in an e-discovery order that provides for production without prior
  18   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
  19   parties reach an agreement on the effect of disclosure of a communication or
  20   information covered by the attorney-client privilege or work product protection, the
  21   parties may incorporate their agreement in the stipulated protective order submitted
  22   to the Court.
  23

  24         14.       MISCELLANEOUS
  25         14.1 Right to Further Relief. Nothing in this Order abridges the right of any
  26   person to seek its modification by the Court in the future.
  27

  28         14.2 Right to Assert Other Objections. By stipulating to the entry of this
                                                 14
                                STIPULATED PROTECTIVE ORDER
Case 8:19-cv-01947-JLS-DFM Document 32 Filed 06/11/20 Page 15 of 17 Page ID #:1945




   1   Protective Order, no Party waives any right it otherwise would have to object to
   2   disclosing or producing any information or item on any ground not addressed in this
   3   Stipulated Protective Order. Similarly, no Party waives any right to object on any
   4   ground to use in evidence of any of the material covered by this Protective Order.
   5

   6         14.3 Filing Protected Material. A Party that seeks to file under seal any
   7   Protected Material must comply with Local Civil Rule 79-5. Protected Material may
   8   only be filed under seal pursuant to a court order authorizing the sealing of the specific
   9   Protected Material at issue. If a Party’s request to file Protected Material under seal is
  10   denied by the court, then the Receiving Party may file the information in the public
  11   record unless otherwise instructed by the court.
  12

  13         15.    FINAL DISPOSITION
  14          The obligations of the Parties under this Order shall survive the resolution of
  15   this action such that the Parties agree to maintain all Confidential Material as
  16   “CONFIDENTIAL” during the pendency of and after the conclusion of this action.
  17

  18         16.    VIOLATION
  19         Any violation of this Order may be punished by appropriate measures
  20   including, without limitation, contempt proceedings and/or monetary sanctions.
  21

  22

  23

  24

  25         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
  26

  27
                                                .....
  28
                                                   15
                                 STIPULATED PROTECTIVE ORDER
Case 8:19-cv-01947-JLS-DFM Document 32 Filed 06/11/20 Page 16 of 17 Page ID #:1946



                                                  THOMPSON COE & O’MEARA,
   1                                              LLP
   2
        Dated: June 9, 2020                 By: /s/ Robert A. Latham III
   3                                            Frances M. O’Meara
   4                                            Robert A. Latham III
                                                Theodore A. Hammers
   5

   6                                              BAILEY CAVALIERI LLC

   7    Dated: June 9, 2020                 By: /s/ Sabrina Haurin
   8                                            Sabrina Haurin, admitted pro hac vice
                                                Jolene S. Griffith, admitted pro hac vice
   9

  10                                              Attorneys for Plaintiffs Scottsdale
                                                  Indemnity Company
  11
                                                  HAIGHT BROWN & BONESTEEL
  12                                              LLP
  13
        Dated: June 9, 2020                 By: /s/ Bevin A. Berube
  14                                            Denis J. Moriarty, Bar No. 106064
  15
                                                Bevin A. Berube, Bar No. 227965

  16                                              Attorneys for Defendant Sun Coast
  17
                                                  General Insurance Agency, Inc.

  18

  19
       FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.

  20

  21            June 11, 2020
       DATED: ________________________ _______ ______________________
                                       HON. DOUGLAS F. MCCORMICK
  22                                   United States Magistrate Judge
  23

  24

  25

  26

  27
                                        EXHIBIT A

  28
                 ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                             16
                              STIPULATED PROTECTIVE ORDER
Case 8:19-cv-01947-JLS-DFM Document 32 Filed 06/11/20 Page 17 of 17 Page ID #:1947




   1         I, _____________________________ [print or type full name], of
   2   _________________ [print or type full address], declare under penalty of perjury that
   3   I have read in its entirety and understand the Stipulated Protective Order that was
   4   issued by the United States District Court for the Central District of California on
   5   [date] in the case of Scottsdale Indemnity Company v. Sun Coast General Insurance
   6   Agency, Inc., Case No. 8:19-cv-01947-JLS-DFM.. I agree to comply with and to be
   7   bound by all the terms of this Stipulated Protective Order and I understand and
   8   acknowledge that failure to so comply could expose me to sanctions and punishment
   9   in the nature of contempt. I solemnly promise that I will not disclose in any manner
  10   any information or item that is subject to this Stipulated Protective Order to any
  11   person or entity except in strict compliance with the provisions of this Order.
  12   I further agree to submit to the jurisdiction of the United States District Court for the
  13   Central District of California for enforcing the terms of this Stipulated Protective
  14   Order, even if such enforcement proceedings occur after termination of this action. I
  15   hereby appoint __________________________ [print or type full name] of
  16   _______________________________________ [print or type full address and
  17   telephone number] as my California agent for service of process in connection with
  18   this action or any proceedings related to enforcement of this Stipulated Protective
  19   Order.
  20

  21   Date: ______________________________________
  22   City and State where sworn and signed: _________________________________
  23   Printed name: _______________________________
  24

  25   Signature: __________________________________
  26

  27

  28
                                                  17
                                 STIPULATED PROTECTIVE ORDER
